 FRANCIS BUILDING CORP. 485Francis Building Corporation and Diego Matos. Case 29ŒCAŒ20480 January 29, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On August 18, 1998, Administrative Law Judge Mi-chael A. Marcionese issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an anwering brief. The National Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as amended.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Francis Building Corporation, Middle Island, New York, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days from the date of this Order, offer Diego Matos immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or any other rights or privileges previously enjoyed.ﬂ 2. Insert the following as paragraph 2(b) and reletter the following paragraphs. ﬁ(b) Make Diego Matos whole for any loss of earnings and other benefits he suffered as a result of the discrimina-tion against him in the manner set forth in the remedy sec-tion of this decision.ﬂ  Stephanie LaTour, Esq., for the Acting General Counsel. Lee J. Mondshein, Esq., for the Respondent. DECISION STATEMENT OF THE CASE MICHAEL A. MARCIONESE, Administrative Law Judge. This case was tried in Brooklyn and New York, New York, on May 27 and June 11, 1998. The charge was filed November 18, 1996,1 and the complaint was issued December 17, 1997. The complaint alleges that the Respondent, Francis Building Corpo-ration, violated Section 8(a)(1) of the Act by discharging the Charging Party, Diego Matos, on October 18, because he filed grievances against the Respondent seeking to enforce a collec-tive-bargaining agreement covering his terms and conditions of employment. The Respondent, by its answer filed January 14, 1998, denied the alleged unfair labor practice and asserted, as an affirmative defense, that Matos was discharged for legiti-mate business reasons, because he did not have the skill and experience to perform the duties required by the Respondent.                                                                                                                      1 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 1 All dates are in 1996 unless otherwise indicated. On the entire record,2 including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the Acting General Counsel and the Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, a corporation, is engaged in general con-struction work from its principal office and place of business in Middle Island, New York. Francis Brothers Sewer & Drainage, Inc. (Francis Bros.), a corporation, is also engaged in general construction work from the same business location. The parties stipulated that the Respondent annually provides services val-ued in excess of $50,000 to Francis Bros. and that Francis Brothers annually provides services valued in excess of $50,000 to various government agencies, including municipali-ties, the county of Nassau and the U.S. Department of the Navy. The parties further stipulated that the Respondent meets the Board™s ﬁindirect outflowﬂ standard for the assertion of jurisdiction. Based on the parties™ stipulation, I find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Respon-dent admits and I find that Local 1298, Laborers™ International Union of North America (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES It is undisputed that the Respondent and Francis Bros. oper-ate out of the same office in Middle Island, New York. During the relevant period in 1996, both companies were owned by the four Francis brothers, i.e., Tom, Ernest, Arthur, and Philip. Ernest Francis was also an officer of both the Respondent and Francis Brothers. The evidence in the record indicates that the Francis brothers also operate another company, from the same office, called Island Bay Development Company. Only the Respondent is signatory to a collective-bargaining agreement with the Union. According to Ernest Francis, Francis Bros. is a nonunion contractor engaged in site work and utility work, i.e., drainage, sewers, water installation, concrete sidewalks, and similar work on the exterior of a building, both residential and commercial. The Respondent is a union contractor that supplies qualified union labor to various jobs. Although the record con-tains little information about Island Bay, it appears from the testimony of Matos and Francis3 that it is also a nonunion con-tractor engaged in similar construction work. Francis further testified that Francis Bros. bids on union and nonunion jobs and, if awarded a union job, contracts with the Respondent to supply union personnel. I find that the Respondent and Francis Brothers, and proba-bly Island Bay as well, constitute a single employer within the meaning of the Act. I note there is evidence of common owner-ship and management, common supervision, sharing of offices  2 At the hearing, I rejected G.C. Exhs. 13(e) through (g), because they had not been properly authenticated. The Court Reporting Service included these exhibits in the bound exhibits which had been received in evidence. I will correct the record to place G.C. Exhs. 13(e) through (g) in the rejected exhibit file. 3 All references in this decision to the testimony of Francis refer to Ernest Francis, who was the only Francis brother to testify in this pro-ceeding. 327 NLRB No. 89  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486 and equipment and some employee interchange as evidenced 
by Matos assignment as an employee of Island Bay to work on 
one of the Respondent™s jobs under a contract between the Re-spondent and Francis Brothers. I also note the undisputed tes-
timony that two other Island
 Bay employees, Reed and 
Sweeney, were occasionally sent to perform work on the For-

tunoff™s job. The evidence also shows centralized control of 
labor relations in that Francis Brothers bids on union and non-
union jobs and assigns the work to one of the affiliated compa-
nies based on whether the work is union or nonunion. See 
Ra-dio Technicians Local 1264 v. Broadcast Service of Mobile, 380 U.S. 255 (1965); Blumenfeld Theatres Circuit, 
240 NLRB 
206, 215 (1979), enfd. 626 F.2d 865 (9th Cir. 1980). It appears 
that the Respondent intended to
 create a double-breasted opera-
tion to facilitate bidding on un
ion and nonunion jobs without 
having all of its employees re
presented by the Union. See 
Op-erating Engineers Local 627 (Peter Kiewit Sons, Inc.) v. NLRB,
 518 F.2d 1040 (D.C. Cir. 1975), affd. in pertinent part sub nom. 
South Prairies Construction Co. v. Operating Engineers Local 627, 425 U.S. 800 (1976). Whether the Respondent did this 
correctly under the Act is not before me in this proceeding. 
It is undisputed that Matos™ 
relationship with the Francis 
family began in the mid-1980s when he went to work for a 
partnership between Tom Francis and Billy Borgiono called 
Suffolk County Sewer and Drainage. When the partnership split 
up, according to Matos, Tom Francis asked him to work for 
him and his new company, i.e., Francis Bros.
4 Matos testified 
that he worked for Francis Bros. for 6 or 7 years before going 

to work for Island Bay. He re
called working for Island Bay for 
1 or 2 years until 1996 when he was sent to work at the Fortun-
off™s job in Westbury, New York.
5 According to Matos, his 
employment with the Francis 
brothers was continuous except for seasonal layoffs in the winter when it was too cold to work. 
Matos further testified on direct examination that he did not 
work for any companies not related to the Francis brothers after 
1985. He contradicted himself, however, on cross-examination, 
when he admitted that he left Francis Bros., in late 1993 or 
early 1994, when Ernest Francis denied his request for a raise 
and that he went to work for another unrelated company for 
about 1 year, returning to Francis Bros. when Tom Francis 
offered him a job and more money. The limited payroll records 
in evidence are also not consistent with Matos™ claim of con-
tinuous employment. Although 1989, 1990, and 1993 WŒ2 
wage and tax statements show significant earnings from Francis 
Bros. for those years, a paystub from November 1992 shows 

less than $2600 in earnings to date for that year, suggesting that 
he worked only part of 1992 for Francis Bros. 
According to Matos, when he was employed by Francis 
Bros. and Island Bay, he genera
lly worked as a laborer except 
for a brief period when he worked as a truckdriver. His job 

duties consisted of laying pipes in the ground, connecting the 
pipes with bolts and racks, mixing cement and cementing the 
pipes, installing truss blocks 
behind angled pipes and, once 
surface grading was finished, cementing the metal castings in 
place. Matos admitted that he had no experience building con-
                                                          
                                                           
4 Francis testified that he first met Matos when Matos started to 
work for Francis Bros., in 1986 or 1987. 
5 The transcript of the first day of
 the hearing incorrectly refers to 
this job as the ﬁFortune Officeﬂ job. 
At the June 11 hearing, I granted 
the General Counsel™s motion to correct the transcript to reflect the 
correct name of the project on which Matos worked in 1996 as the 

ﬁFortunoff™s job.ﬂ 
crete curbs. Matos testified that, when work was slow, he also 
changed the oil and cleaned the company vehicles. Matos fur-
ther testified that he generally received his assignments from 
Ernest Francis and that, once assigned to a job, he would re-
main on the job until it was finished. He recalled working on 
one job at a cemetery that lasted more than a year and another 
job, doing the water and sewer wo
rk at an apartment complex, 
that also lasted a long time. When
 he finished work at one job, 
he was generally sent to work at another job. Matos testified 
that he also worked on some jobs with Philip Francis and on 
private homes with Art Francis. The latter jobs were of short 
duration. 
During the years prior to 1996 that he worked for the various 
companies operated by the Francis brothers, Matos was un-
aware that any of the employees were represented by a union. 
Matos testified that, on one occasion, in 1994 or 1995, he heard 
some talk about the Union and 
asked Ernest Francis about it. 
According to Matos, Ernest Francis told him that the Union was 
no good, that it ﬁsucked.ﬂ Matos te
stified that he asked no fur-
ther questions about the Union after that. Francis did not dis-
pute this testimony. 
Matos testified that, in March 
1996, Ernest Francis sent him 
to work at the Fortunoff job.
6 According to Matos, the Respon-
dent was doing the sewer and drai
nage and water main work, as 
well as putting in light posts and castings, at the site of a new 
Fortunoff™s store being built. Shortly after starting on that job 
site, a union business agent from Local 66 of the Laborers™ 
Union approached him in the field and asked to see his union 
book. When Matos told him that he didn™t have one, the busi-
ness agent, whose name Matos did 
not know, told him that if he 
was not a union member, he di
d not belong on the job. Matos 
told the business agent to talk to
 Ernest Francis. Matos testified 
further that, after being on the job about 2 to 3 weeks, Ernest 
Francis called him into the trai
ler one morning and gave him 
$420, telling Matos to go down to the union hall and speak to 
Domiano, that he was going to 
give Matos a union book. Matos 
then went to the union hall, gave Domiano the $420 and told 
him that Ernest Francis sent 
him to get a book. Domiano took 
the money and gave Matos a r
eceipt indicating that he had 
joined the Union. The receipt in evidence is dated March 25 
and indicates that the $420 represented Matos™ initiation fee 
and 6 months™ dues, through Sept
ember. Matos testified that, 
after joining the Union, he returned to the job and showed 

Ernest Francis the receipt. According to Matos, Francis looked 
at the receipt and said: ﬁdon™t let 
it get to your heard. Don™t get 
greedy.ﬂ 
When Matos started working on the Fortunoff job, his pay-
checks were from Island Bay Cons
truction and he was paid at 
the rate of $18 per hour. Despite joining the Union on March 
25, Matos continued to be paid at the same rate by Island Bay 
through September 10. Matos testified that Ernest Francis 
handed him his paycheck each week. The 1993Œ1996 collec-
tive-bargaining agreement in evidence, signed by Tom Francis 
on behalf of the Respondent, 
and effective through May 31, 
indicates that the hourly rate for union laborers ranged from 
$21.29 to $23.04, depending on job classification.
7  6 This job is also referred to in th
e record as the Source, apparently 
the name of the shopping center in 
which the new Fortunoff™s store was 
being built. 7 The collective-bargaining agreem
ent that succeeded the 1993Œ1996 
contract is not in evidence. 
 FRANCIS BUILDING CORP. 487Matos testified that, in about 
July, another laborer employed 
by the Respondent on the Fortunoff job, identified in the record 
as Tom Martin, showed Matos his paycheck. According to 
Matos, Martin was being paid at the hourly rate of $23.62 to do 
the same work that he was doing. On learning this, Matos went 
to the union hall and complained to Domiano. Although Matos 
testified on cross-examination th
at Martin showed him his pay-
check the first week Matos was paid after joining the Union, 
payroll records in evidence show that Martin was not employed 
on the Fortunoff job until August 22, a Thursday. Thus, the 
earliest that Matos would have l
earned that he was not receiv-
ing the union wage rate
 was in late August. 
According to Matos, he also complained to the Union that he 
was not getting the right stamps for his union benefits. Accord-
ing to Matos, Domiano told hi
m that he would send Jimmy, his 
union delegate, to speak to Ernest
 Francis about it. After visit-
ing the union hall, Matos saw the delegate at the job site, talk-
ing to Ernest Francis. Matos did not know who he was, but 
Martin told him it was Jimmy.
8 Matos further testified that, in 
about September, Ernest Francis called him over to his truck 
and told Matos that he was going to take care of it, that he 
would give Matos his stamps. The stamps referred to are 
stamps issued by the Union, on receipt of fringe benefit pay-
ments from an employer, which document an employees™ hours 
for purposes of benefits eligibil
ity. The Union gives the stamps 
to the employer who in turn gives them to the employees. The 
employees are supposed to put 
the stamps in their union book and show it to the Union when s
eeking benefits. Matos testified 
that, after this conversation, Fr
ancis gave him stamps, but not 
the correct amount. In evidence
 is a paystub from Francis 
Building Corp., the Respondent, for the week ending Septem-ber 17, showing that Matos was paid at the union rate of $23.62 
per hour. Matos testified that this is the first check he received 
in the proper amount. Matos continued to be paid this hourly 
rate by the Respondent after that date until his termination. 
Matos further testified that, at 
some point he also began receiv-
ing the benefit stamps with his paycheck, but he could not re-
call the date. 
Matos testified that, at some undisclosed time, he was called 
into the trailer by Ernest Francis and handed a paper which 
purports to calculate the backpay owed to Matos for the period 
March 25 through September 10 wh
en the Respondent was not 
paying him at the union rate. According to Matos, Francis told 
him the paper showed all the deductions, but there was no dis-
cussion or conversation regarding the calculations on the paper 
and he received no money at that time. A week later, Francis 
told Matos that the calculations he had given Matos were 
wrong and that the office was re-doing them. Matos testified 
that, on October 11, Ernest Francis handed him his paycheck 
with another check for $2.65 and another sheet of paper with 
calculations. Francis told Matos that this was the backpay that 
the Respondent owed him and that
 the paper explained how the 
Respondent had calculated it. 
The calculations on both sheets of paper given to Matos are vi
rtually indecipherable and do not 
show how the Respondent arrived at the sum of $2.65. It ap-pears, as Matos testified, that
 the Respondent deducted from his 
backpay the $420 that Ernest Francis gave Matos in March to 

join the Union and monthly pr
emiums for the Respondent™s 
own health insurance benefits. According to Matos, deductions 
                                                          
                                                           
8 ﬁJimmyﬂ is apparently James Wins
hip, the Union™s business agent, 
who was called as a witness by the Respondent. 
had not been made from his pay for health benefits during the 
time he worked for the nonunion 
Francis Bros. and Island Bay. 
It also appears that the Respondent may have deducted the cost 

of the union benefit stamps it purchased for Matos. During his testimony, Francis admitted that the Respondent deducted what 
it had paid for Matos™ medical insurance, claiming that, if he 
did not, the Respondent would be 
in violation of
 the collective-bargaining agreement because Matos would be receiving more 
than the other union laborers on the job.
9 Francis admitted fur-
ther that he could not explain most of the calculations on the 

two papers that he gave Matos 
which purported to show how he 
was made whole. Thus, it is impossible to tell from the evi-
dence in the record how the Respondent arrived at the figure of 
$2.65 as the total backpay it owed Matos. 
Matos testified that, after receiving the check for $2.65 and 
the calculations, he went to th
e union hall and showed them to 
Domiano. Domiano photocopied these documents and told Matos that he would send Jimmy to talk to Ernest Francis. The 
following Monday, Matos saw Jimmy come to the jobsite and 
speak to Ernest Francis. That Friday, October 18, when Matos 
did not receive any additional backpay with his paycheck, he 
went back to the Union and told Domiano that he still wasn™t 
being paid right. Domiano told Matos that he didn™t know much 
about his case and that Matos should wait for Jimmy to come 
in. When Jimmy arrived at the office, at approximately 3:45, 
Matos told him what was going on with his backpay and benefit 
stamps. Jimmy told Matos that Mr. Francis paid all his benefits 
already. When Matos asked about backpay, Jimmy said: ﬁyou 
will have to speak to Mr. Franci
s about that.ﬂ Matos said he 
could speak to Mr. Francis, but he probably would not get any-

where and suggested that Jimmy was not doing his job prop-
erly. According to Matos, Jimmy became angry, walked to the 
phone, called Francis and said: ﬁErnie, I got your man here. He 
is complaining that you are not 
taking care of him.ﬂ Jimmy then 
asked Matos if he wanted to speak to Ernie and said, into the 

phone, ﬁErnie, do you want to speak to him?ﬂ According to 

Matos, Jimmy used a speakerphone and he heard Ernie say yes. 
Matos told Jimmy that he didn™t want to speak to Ernie, that 
Jimmy was the delegate and he s
hould take care of the matter. 
After this, the conversation ended, Jimmy hung up the phone 

and Matos left the union hall. 
Matos testified that, about 10 minutes after getting home 
from the union hall, he received a telephone call from Ernie 
Francis. Francis told Matos that 
he was sorry but he had to let 
him go. According to Matos, he responded, ﬁokay, whateverﬂ 
and said nothing further. Matos 
testified that Ernie Francis did 
not say why he was being let go and that nothing had been said 

earlier about a layoff, either during the workday or when he 
was given his paycheck. Matos te
stified that the Respondent™s work on the Fortunoff job was not done at the time of his lay-

off. At the time of the layoff, according to Matos, there were 
one or two other laborers, whose names Matos could not recall, 
who had been working on this jo
b for the Respondent the whole 
time. In addition, the Respondent occasionally sent Jim 
Sweeney or Bill Reed from the yard when it needed people to 
finish certain jobs. Ernest Francis admitted that Sweeney and 
Reed were employees of Island Bay and that they occasionally 
 9 Even had the Respondent been making contributions to the Union™s 
benefit funds on Matos™ behalf, he 
would not have been eligible for 
union health benefits until he work
ed 1000 hours in covered employ-
ment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488 worked at the Fortunoff job, either
 delivering material or taking 
as-builts. There is no dispute that
 Matos has not been recalled 
by the Respondent, nor offered 
employment by any other com-
pany operated by the Francis 
brothers, since October 18. 
On cross-examination, Matos acknowledged that, about 2 
weeks before he was laid off, the Respondent started building 
the forms for the concrete curbs and this was work he had never 
done before. Matos also testified 
that, at the time of his layoff, 
the Respondent still had to bring the water main to the other 
side of the building and do the drainage work on that side and 
the finish grading, work he ha
d customarily done. Matos testi-
fied that, when he went to th
e Fortunoff™s store, sometime be-tween May and July 1997, he observed Ernest Francis™ truck on 
the site and Lee Francis operating the machinery to do the 
leaching rings on the other side 
of the building. Matos further 
testified that he observed the Respondent working on a court-

house construction site in Islip
, New York, doing gutters and 
observed Reed and Sweeney working at an apartment complex 
near the courthouse job. 
As noted above, Francis testified that he first met Matos in 
1986 or 1987 when Matos started to work for Francis Bros. 
According to Francis, Matos left Francis Bros. in January 1994, 
for reasons he did not know. When Matos returned in August 
1994, he was employed by Island 
Bay. Francis testified further 
that Matos left Island Bay in 
October 1994 after he denied Ma-
tos™ request for a raise. Accord
ing to Francis, Matos did not 
return to work for one of the companies operated by the Francis 

brothers until he started at the Fortunoff job in March 1996, 
approximately 18 mont
hs later. Francis also contradicted Ma-
tos™ testimony that he would only be laid off for a few months 
in the winter and would be recalled in the spring. According to 
Francis, the Respondent never 
recalled Matos. Matos usually 
solicited his employment by comi
ng into the office and asking 
one of the Francis brothers if they had any work. Francis also 
claimed that the Respondent had never shut down because of 
the weather and that, with a rare exception, it generally works 
year round. 
Francis testified that Francis Bros. had a contract with 
Turner Construction to perform work at the Fortunoff™s site and 
in turn contracted with the Respondent to supply union labor to 

execute the work that Francis Bros. contracted to do for Turner. 
He characterized this as a ﬁunion job.ﬂ According to Francis, 
approximately 90 percent of Fr
ancis Bros. contracts were for 
nonunion jobs and the remaining 10 percent were union jobs. 
All of the Respondent™s jobs we
re union. He admitted that the 
only reason the Respondent was involved with the Fortunoff 
job was because it was a union job. Francis admitted that he 
was in charge of the Fortunoff job and was onsite every day 
from 6:30 a.m. until 6:30 p.m. According to Francis, the Re-
spondent started work at the Fo
rtunoff job about March 5. At 
that time, the only other job for which the Respondent supplied 
union labor to Francis Bros. was the Federal courthouse project 
in Central Islip, New York. Francis testified that these were the 
only union jobs that Francis Bros. has had from March 1996 to 
the present. 
Francis testified that he and hi
s brother Tom hired Matos, on 
or about March 5 or 6, to work for Island Bay at the Fortunoff 
job. According to Francis, Matos agreed to the terms of $18 per 
hour plus family medical insura
nce coverage. Within Matos™ 
first week on the job, Francis 
was approached by a shop stew-
ard for Laborers™ Local 66 and questioned about Matos.
10 Fran-
cis told the steward that Matos was not in the Union and that 
his duties were not covered by 
the union contract. Francis testi-
fied that, early in the job, Matos™ duties were those of a ﬁrun-
ner,ﬂ i.e., bringing fuel for the trucks and machinery to the job 
site, fueling the machines, setting up the office trailer, etc. 

About a week later, the Local 
66 steward brought his business 
agent to the job and Ernest Francis again explained why he 
believed that Matos™ work was not within that Union™s jurisdic-
tion. Although Francis at first testified that the Local 66 busi-
ness agent did not question nor ta
lk to him again about Matos, 
he later said that Matos joined the Union on March 25 because 

the Local 66 shop steward was 
relentless in harassing Matos 
and himself about Matos not having a union book. Francis testi-fied that he told Matos that he could go down to Local 1298™s 
hall and get a book to ﬁshow the Local 66 shop steward and 
hopefully get him off our back.ﬂ He also told Matos that he 
would not be a union employee because ﬁif he was going to 
concern himself with being a union employee, there would be 
days he wouldn™t work if it rainedﬂ or because of union juris-
dictional limits. He admitted giving Matos the money to join 
the Union and admitted further that Matos continued to be paid 
the $18 per hour and receive the medical coverage he had been 
receiving as an employee of Island Bay. Francis further admit-
ted that the wage and benefit package under the Local 1298 
collective-bargaining agreement was higher. 
In approximately mid-August, according to Francis, the Lo-
cal 1298 business agent, Winship, came to the site and told him 
that Matos had gone to the union hall and complained that he 
was not getting the proper pay 
and union benefit stamps. Fran-
cis testified that he was surprise
d by this because Matos had not 
complained to him about it. Fr
ancis gave Winship the same 
explanation that he had given the Local 66 business agent, i.e., 

that Matos™ duties, which incl
uded counting trucks to make 
sure that the correct amount of fill was being brought on site, 

were not within Local 1298™s jurisdiction.
11 According to Fran-
cis, although Winship indicated he understood the Respon-
dent™s position, he said it could 
be interpreted as being covered 
by the contract. As a result of
 these conversations with Win-
ship, Francis decided to pay Matos, retroactive to April 1, the 
difference in wages and all benefits he should have received 
under the collective-bargaining agreement. 
According to Francis, the Employer is required, at the end of 
each week, to give the employees covered by the Local 1298 
collective-bargaining agreement, along with their paychecks, 
stamps indicating the number of hours they worked that week. 
Employers buy these stamps from the Union by making the 
required fringe benefit contributi
ons on behalf of the employees 
who™ve worked for the week. The Respondent usually pur-
chases stamps in a lump sum and distributes them to the em-
ployees over time. Because th
e Respondent did not have 
enough stamps in the office to give Matos all of his retroactive 
stamps at one time, Francis decided to double up his stamps, 
i.e., give him 80 or 120 hours each week instead of 40 until he 
caught up. Francis testified that the Respondent ultimately pur-
                                                          
 10 According to Francis, Local 66 
was responsible for all laborers 
performing work inside and within 5 feet of the building while Local 
1298 had jurisdiction over the exterior work done by laborers. 
11 Francis conceded that he did us
e Matos™ to perform work clearly 
covered by the laborers™ contract, 
including laying pipe and excavation 
work, but he estimated that the ratio was 60/40 or 70/30 between labor-
ers™ duties and running for fuel and parts. 
 FRANCIS BUILDING CORP. 489chased from Local 1298 all the st
amps that Matos was owed 
from April 1 to September. He denied ever receiving any griev-
ance from the Union claiming that the Respondent had not 
properly paid Matos or made restitution. 
According to Francis, he met with Matos after talking to 
Winship and told Matos that the Respondent was going to pay 
all the benefit stamps dating back to when he joined the Union 
and the pay differential. Matos asked Francis if, rather than 
buying the stamps, the Respondent could give him that money 
in a lump sum. According to Francis, Matos explained that he 
wanted it done this way, becau
se he would probably not be 
around as a union employee long 
enough to take advantage of 
the benefits that would be paid
 for with the stamps. He sug-
gested that the Respondent pay him $5000 to resolve the issue 

over the stamps. Francis testified that Matos had been talking 
about moving to Puerto Rico since he came to the job, because 
he had bought a house there and he was just waiting for his 
wife to sell her house here.
12 Francis told Matos that he had to 
purchase the stamps, because the Union was aware of the situa-
tion and had determined that Ma
tos™ work was covered by the 
collective-bargaining agreement. It was beyond any type of 
private agreement at that point. According to Francis, Matos 
became angry. Matos did not rebut this testimony. 
Francis testified that he made the decision to lay off Matos 
because the Respondent was just starting the curb work and 
needed an experienced concrete laborer. Matos did not have 
this experience. About 3 weeks 
before the layoff, Francis had 
asked Winship to supply an experienced concrete laborer and 
Winship had told him that he 
had a concrete foremen, Steve 
Gervasi, who was coming off another job in a few weeks. Fran-
cis told Winship to send Gervasi to the Respondent when he 
became available. Once Francis decided to hire Gervasi to do 
the concrete curbs, he did not n
eed to retain the other two la-
borers on the job, Matos and Tom Martin. He chose Matos to 
let go because Martin was able to read plans and surveyor™s 
stakes and make mathematical calculations whereas Matos 

could not.13 Francis also claimed that Matos was not capable of 
working independently and needed
 to be given specific direc-
tions regarding what to do. According to Francis, the week 
ending October 18, which was Ma
tos last week, the Respondent 
was starting concrete operations. At the beginning of the week, 
he told Matos that he had requ
ested a concrete 
foreman and was 
expecting one on site, but unfort
unately, he would have to take 
Matos™ place. Matos was upset and said that he had been there 
longer and was there already. Francis replied that, ﬁon a union 
job with union personnel, this is what we do. This is the way of 
the Union. You use the best, the most experienced.ﬂ That Fri-
day, when he handed Matos™ his check, he told him that would 
be it, that he had just received word that Gervasi would be start-
ing on Monday. 
Francis testified further that, at
 approximately 4 to 4:30 p.m. 
that afternoon, he received a 
call from Winship. Winship told 
Francis that Matos was just down at the union hall complaining 
that he didn™t get his proper wage
s for the job. Winship did not 
mention any discrepancy in the benefit stamps. Francis told 
Winship that he explained to 
Matos a couple times how they 
                                                          
 12 Although Matos admitted on cross-examination that he bought a 
house in Puerto Rico in 1996, he did not move there until December 
1997, more than a year after his termination by the Respondent. 
13 Matos admitted on cross-examination that he could not do these 
calculations and that he relied on Erne
st Francis to tell him where and 
how to lay pipe, etc. 
calculated the back wages. Winship said that Matos was still 
under the impression that he got shafted and didn™t receive all 
the wages he had coming to him. After this call, Francis called 

Matos at home and told him that, if he had any questions about 
his wages and how they were calculated, to go to the office and 
speak to Nicole, the secretary who did the calculations. Francis 
suggested that Matos bring his wi
fe and have Nicole explain it 
to her if he didn™t understand. 
Matos never pursued this sugges-tion. There is no dispute that the Respondent had another Union 
job at the time, at the courthouse in Central Islip. Francis testi-
fied that he asked his brother Tom, who was in charge of that 
job, if he needed any help 
because he was letting Matos go. 
According to Ernest Francis, Tom told him that he did not need 
any more laborers, that in fact 
he was laying off a couple of key 
people himself. Tom Francis did not
 testify in this proceeding. 
The Respondent™s payroll records 
in fact show that the Respon-
dent added a third employee on the Courthouse job on October 
14, the beginning of Matos last week as an employee of the 
Respondent. From October 14 through November 11, the Re-
spondent regularly employed three laborers at the Courthouse 
job and, beginning on November
 12, the Respondent had four laborers working there through the end of November. Rather 

than reducing the crew on the Courthouse job, as Francis claimed, these records show th
at the Respondent was increasing 
it around the time Matos was laid off. 
Francis testified that, under the Respondent™s collective-
bargaining agreement with the Union, it could hire members in 
good standing directly without 
going through the Union™s hir-
ing hall. Francis testified that
 Francis Bros. also had nonunion 
construction jobs at the time, but he could not send Matos to 
work on those jobs because he was a union member. Francis 
testified that the Union™s bylaws prohibit union members from 
working with nonmembers and that, if the Union found out, 
they would picket the job, and try to shut it down. He also 
claimed that it would not be cost-effective to put a union man 
on a job that had been awarded at a nonunion labor rate. Francis 
adamantly denied that any em
ployee of the Respondent had 
ever gone to work for one of the nonunion companies operated 
by the Francis brothers. As far as Francis was concerned, once 
Matos became a union member he could never again work for 
Francis Bros. or Island Bay. Francis testified that only one em-
ployee on the Respondent™s payroll, Frank Fiordilino, has 
worked steadily. According to Francis, the remainder of the 
Respondent™s employees are obta
ined for limited periods to 
perform work required on a union 
contract and then let go when 
the work is done. Francis testified that the Fortunoff job was 
the first time Tom Martin, Matos™ coworker and a member of 
the Union, had worked for the Respondent. 
The General Counsel introduced the Respondent™s payroll 
records for the period July 1, 1996, through August 22, 1997. 
Matos does not appear on these 
records until September 11, 
even though it is undisputed that he was working on the For-
tunoff™s jobsite, identified as 
the Source on the Respondent™s 
payroll records, since March. The only employee on the Re-

spondent™s payroll working at this
 job before September 11 was 
Tom Martin, the coworker who showed Matos™ his paycheck. 
As noted above, Martin™s first day on the job was August 22. 
The only employee on the Responde
nt™s payroll before August 
22 is Fiordilino. The records show that Fiordilino was em-
ployed by the Respondent from July 18, 1995, until March 21, 
1997. The records also show that Fiordilino worked steadily for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490 the Respondent and that he was shifted from job to job. In fact, 
Fiordilino worked on the Fortunoff™s job on October 24 and 25, 
the week after Matos was laid off. The Respondent™s payroll 
records also confirm that Gervasi started on October 21, the 
Monday following Matos™ layoff, and that he and Martin were 
the only laborers at the Fortunoff™s job from October 28 
through January 27, 1997. In early 1997, Fiordilino also occa-
sionally worked at the Fortunoff™s job as a third laborer. Fi-
nally, in contrast to Francis™ testimony, these payroll records 
show that the Respondent ﬁsupplied union laborﬂ to jobs other 
than the Fortunoff™s and cour
thouse jobs during the period 
since March 1996, i.e., the New York Times and William Floyd 
High School, from July through the end of 1996. 
Winship, the Union™s business agent, testified as a witness 
for the Respondent. Winship corroborated Francis™ testimony 
that, some time in September or October, a more precise date 
he could not recall, Francis ha
d requested that the Union fur-
nish a laborer that could handle
 concrete work. According to 
Winship, he told Francis that a member named Steve Gervasi 

would be available because the company that he worked for 
was going out of business. Winshi
p testified that Francis asked 
him to supply Gervasi to the Fortunoff job when he became 
available and that Gervasi did go to work for the Respondent on 
that job. Winship further testified that Gervasi is a well-
qualified laborer skilled in concrete and brick work and related 
areas. 
Winship also confirmed Matos™ testimony that Matos had 
complained to the Union about 
not receiving be
nefit stamps. Winship testified on direct examination that he spoke to Ernie Francis about it and Francis resolved the matter to the Union™s satisfaction. Winship did not recall Matos complaining about 
his wages or backpay. On cro
ss-examination by the General 
Counsel, Winship recalled that Matos had first complained to 

the Union™s secretary/treasurer, Domiano, and that, after Matos 
was laid off by the Respondent, he came to the union hall and 
spoke to Winship directly. He 
recalled that Matos said some-
thing about being owed money for the period from March until 
September, but he did not reca
ll seeing the check for $2.65 that 
Matos had received from the Respondent. According to Win-
ship, he referred Matos™ complaint about the stamps to the Un-
ion™s benefits office and, afte
r that office told Winship how 
much the Respondent owed for Matos benefits, Winship col-
lected this amount from the Respondent. Winship recalled that, 
as far as he knew, Matos was r
eceiving the proper wage rate 
from the time he joined the Union. On further questioning by 
the General Counsel, Winship acknowledged complaining to 
Francis, when he saw Matos working on the Fortunoff™s job, 
that Matos could not work there 
unless he was in the Union and that Matos was then signed up w
ith the Union. Winship further 
recalled that Matos brought copies of his pay stubs when he 
came to the office after his layoff and that Matos did say he 
didn™t get all his benefit stamps 
and all his pay. According to 
Winship, the Union resolved th
e dispute over Matos™ benefit 
stamps. With respect to his wage rate, Winship recalled that the 
pay subs showed that Matos 
was receiving the proper rate. 
Winship appeared genuinely surprised when told that Matos 

had not received the proper wa
ge rate from March until Sep-tember. Finally, Winship claimed 
that Matos told him that he 
was not happy about something 
and that he was going to the 
NLRB. The Acting General Counsel alle
ges that Matos™ discharge 
violates Section 8(a)(1
) of the Act under the 
Interboro
14 doc-trine, approved by the Supreme Court in 
NLRB v. City Disposal Systems, 
465 U.S. 822 (1984). Under this doctrine, an individ-
ual employee™s assertion of a right grounded in a collective-

bargaining agreement is recogni
zed as ﬁconcerted activityﬂ 
protected by Section 7 of the Ac
t. An employer who retaliates 

against an employee engaging in such protected activity vio-
lates the Act under Section 8(a)(1). In approving this interpreta-
tion of the Act, the Supreme Court agreed with the Board that 
an employee need not file a formal written grievance, nor ex-
plicitly refer to the collective-bargaining agreement as the basis 
for his complaint, to be protec
ted under the Act. Moreover, the 
employee does not even have to be correct in his assertion that 

the collective-bargaining agreement has been violated for his 
activity to be protecte
d. As long as the employee™s complaint or 
action is based on a reasonable and honest belief that his con-tractual rights are being violated
 and is reasonably directed 
toward enforcement of a collec
tively bargained right, he is 
entitled to the protection of the Act. 
The evidence in the instant case clearly establishes that Ma-
tos was engaged in protected concerted activity under the 
Inter-boro doctrine. It is undisputed that Matos was not paid the 
wages and benefits set forth in 
the collective-bargaining agree-
ment between the Respondent and the Union from the time he 
joined the Union on March 25 until September 11. It is also 
undisputed that Matos™ complained to the Union, in or about 
mid- to late-August, that he 
was not receiving the wages and 
benefits that he was entitled to under the contract. In fact, Fran-

cis admitted that Winship told him about Matos™ complaint in 
mid-August. It is also undisput
ed that, after the Respondent 
started paying Matos the union wa
ge rate and the current bene-
fit stamps, a dispute remained ov
er the amount he was owed for 
the period from March 25 though September 10. Although the 
Respondent attempted to resolve this dispute by paying Matos 
$2.65 on October 11, Matos was not 
satisfied with this result 
and went back to the Union on October 18, his last day of em-
ployment, to complain. 
Matos™ belief that he was ent
itled to union wages and bene-fits was reasonable and honest. It is undisputed that Francis 
instructed Matos to join the Union after being confronted with 
complaints from the Local 66 steward about Matos working on the Fortunoff™s job without a book. Francis and Winship also 
confirmed that Winship had co
mplained about Matos perform-
ing laborers™ work on that job without being covered by the 

Local 1298 contract. Moreover, Francis conceded that Matos 
did perform at least some work covered by the Respondent™s 
contract with the Union. In light
 of this concession, I credit 
Matos™ testimony that he was doi
ng the same type of work at 
the Fortunoff™s job that he had done on nonunion jobs for Fran-
cis Brothers and Island Bay, and the same type of work that 
union member Martin was doing at 
the Fortunoff™s job. Finally, 
Francis decision to pay Matos™ union wages and benefits as a 
result of Winship™s complaint demonstrates that Matos™ com-
plaint was a reasonable and honest one. 
With respect to Matos™ subsequent complaint that the Re-
spondent did not pay him all the 
wages and benefits he was due 
for the period March 25 through September 10, I find that this 
was also based on a reasonable 
and honest belief that his con-                                                          
 14 Interboro Contractors, Inc., 
157 NLRB 1295 (1966), enfd. 388 
F.2d 495 (2d Cir. 1967). 
 FRANCIS BUILDING CORP. 491tract rights were violated. As not
ed above, the two sets of cal-
culations that Francis gave Matos to explain how the Respon-
dent determined his backpay do not clearly show where the 
figure of $2.65 came from. Francis was unable to explain it at the hearing. Thus, it is unders
tandable that Matos would not 
understand why $2.65 was all he was entitled to for admittedly 

being paid $5.62 per hour less than the union rate over a period 
exceeding 5 months. His attempt on October 18 to enlist the 
assistance of the Union in be
ing made whole was not unreason-
able. As noted above, under 
Interboro, 
it is immaterial whether 
he was in fact entitled to more than $2.65 in backpay. The sole 
inquiry is whether his belief 
that he was not being properly 
compensated under the collective-bargaining agreement was a 
reasonable and honest one. 
My finding that Matos was enga
ged in protected concerted activity does not end this case, because it must still be deter-
mined whether that activity motivated his termination or 
whether he would have been laid off on October 18 even had he 
never complained to the Union. Under the Board™s 
Wright Line test, applicable to all cases where employer motivation is an 
issue, the General Counsel must
 make a prima facie showing 
that protected activity was a motivating factor in the employer™s 
decision. On such a showing, the burden shifts to the employer 
to demonstrate, by a prepondera
nce of the evidence, that it 
would have taken the same actio
n in the absence of protected 
activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). The Su-

preme Court approved this burden shifting analysis in NLRB v. 
Transportation Management Corp., 
462 U.S. 393 (1983). To establish a prima facie case of unlawful motivation, the General 
counsel must show that the employee™s activity was protected, 
that the employer was aware of
 the activity and that the em-
ployer had animus. Because direct evidence of motivation is 

seldom available, the Board ha
s held that motivation may be 
inferred from the totality of circumstances. 
Abbey™s Transpor-tation Services, 284 NLRB 698, 701 (1987), enfd. 837 F.2d 575 
(2d Cir. 1988). As noted above, there is no dispute that Matos complained to 
the Union and that Francis was aware of this. There is a dispute 
whether Matos had already been notified of his layoff when he 
went back to the union hall on October 18 to complain about 
his backpay. According to Mato
s, he was called at home and 
told of his layoff after he returned home from the union hall 

where Winship had called Francis in his presence and told 
Francis that Matos was ﬁcompl
aining that [Francis] was not 
taking care of him.ﬂ In contrast
, Francis claims that he had 
informed Matos at the beginning of
 that week that he would be 
laid off as soon as the Union was able to send the concrete man 
to the job and that he told Ma
tos again when he gave him his paycheck on October 18 that it 
was his last day. Although Win-
ship attempted to corroborate Francis by testifying that Matos 
did not come to the union hall to complain until after he was 
laid off by the Respondent, I find that Winship was a generally 
unreliable witness. Winship initially testified that Matos did not 
complain to the Union about his wages and benefits until after 
he was laid off, but was forced to concede on cross-
examination that Matos had first complained to his boss, the 
Union™s secretary-treasurer Domiano, before his layoff. Francis 
himself acknowledged being info
rmed by Winship, in mid-
August, of Matos™ complaints to
 the Union. Finally, I note that 
Winship generally displayed a 
poor recollection of dates and 
events regarding Matos™ complain
ts to the Union. While it may 
be understandable that a union fi
eld representative like Win-
ship, who is responsible for en
forcing a collective-bargaining 
agreement at many different jobsites, would not recall events 

occurring 2 years ago, his tes
timony is nonetheless unreliable. 
Although Matos exaggerated his 
employment history with 
the Francis family, he appeared to be testifying truthfully in all 
other respects. For example, he candidly admitted the limits of 
his skills and experience and conceded that the Respondent had 
started doing work he was not qualified to do shortly before his 
lay off. In contrast, Francis was not truthful about the state of 
the Respondent™s other jobs at th
e time of Matos™ layoff. More-
over, he attempted to diminish Matos™ experience working for 
the Francis brothers, despite having taken advantage of that 
experience on and off for about 10 years. Only when he was 

pushed on cross-examination, did Francis acknowledge that 
Matos was doing laborers work at the Fortunoff™s job. Accord-
ingly, I credit Matos™ testimony and find that, at the time he 
went to the union hall on October 18 and spoke to Winship, 
Matos had not been informed that he was laid off. 
In order to prove animus, the Acting General Counsel relies 
upon Matos™ undisputed testimony that Francis told him, in 
about 1994, that the Union ﬁs
ucked.ﬂ She also relies upon 
Francis™ more current statement to Matos, when he joined the 
Union, ﬁnot to get greedyﬂ and his testimony at the hearing that 
he advised Matos that, if he jo
ined the Union, there might be 
days that he would not work because of weather or jurisdic-

tional disputes. Finally, she ci
tes one of the affirmative de-
fenses raised by the Respondent™s counsel in the answer to the 
complaint as evidence that the Respondent was hostile to Ma-
tos™ assertion of his contract ri
ghts. I do not construe the asser-
tion of an affirmative defense 
in a responsive pleading as evi-
dence of animus and I find that Francis™ crude expression of 
opinion regarding the Union in 1994 is too remote to support an 
unfair labor practice finding in 1996. The only statements that 
are material are those Franci
s made contemporaneous with 
Matos™ entry in the Union which evidence the Respondent™s 
perception that its relationship 
with Matos had changed as a result. As counsel for the Acting General Counsel points out in her brief, Francis was candid in
 his testimony when he said: 
ﬁDiego elected to pursue to be in
 the Union, so he fell under-

neath that scrutiny.ﬂ 
Although Matos may not have worked continuously for the 
Respondent and its affiliated co
mpanies, he did have a long 
history of employment with the 
Francis family and apparently 
was well regarded prior to 1996, as evidenced by the fact that 
Tom Francis offered him employment on several occasions 
after he had left Francis brothers™ employment. There is no 

evidence in the record that Matos was considered an incompe-
tent or unqualified laborer before he joined the Union. Francis 
did not dispute Matos™ testimony regarding the type of work he 
did as a laborer on nonunion jobs
. Although Francis initially contradicted Matos™ testimony 
regarding the work he was doing 
on the Fortunoff™s job, Francis ultim
ately conceded that he used 
Matos to perform laborers™ work on that job. The nature of the 

work on the Fortunoff™s job, with the exception of the curb-
building, was not significantly 
different from the water main 
and drainage work Matos had done, on and off, for about 10 

years for the nonunion companies. It is apparent from the Re-
spondent™s action in keeping Matos on the nonunion payroll 
even though he had joined the Union and was working along-
side union-represented employee
s on the same job, that the 
Respondent never intended to give
 Matos the benefits of union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492 membership. Only when business agent Winship, acting on 
Matos™ complaint, pointed out the possible contract violation 
did the Respondent pay him 
the union wages and benefits. 

When viewed against this background, Francis comments re-
garding Matos™ membership in the Union are evidence of the 
Respondent™s hostility toward Mato
s™ assertion of his right to 
be paid in accordance with the union contract. 
Based on the above, I find that the Acting General Counsel 
has made out a prima facie case that protected activity was a 

motivating factor in the Respondent™s decision to lay off Matos 
on October 18. The Respondent argue
s, essentially, that Matos 
would have been laid off in any event because the Respondent 
no longer needed him on the Fortunoff™s job once the Union 
sent Gervasi to work there and the Respondent had no other 
work for Matos as a union member. As noted above, Matos 
acknowledged that the Respondent
 had begun building concrete 
curbs a few weeks before his layoff. This is consistent with the 

mutually corroborative testimony of Winship and Francis that 
Francis had requested a concrete laborer from the union hall in 
September or October. The test
imony of Winship and Francis 
that Gervasi had the qualifications and experience to work with 

concrete curbs was not disputed
 by the General Counsel. Matos 
admitted that he did not have these skills. The payroll records 
in evidence also show that Matos was replaced by Gervasi and 
that no other laborers worked consistently on the Fortunoff™s 
job after Matos was laid off. Based on this evidence, I credit the 
testimony of Francis that he did not need Matos on the Fortun-
off™s job after October 18. The question remains, however, 
whether the Respondent would have laid off Matos rather than 
send him to another job had he 
not attempted to enforce his 
contractual right to receiv
e union wages and benefits. 
Francis did not dispute Matos™ testimony that, when he 
worked for the nonunion companies owned by the Francis 

Brothers, he would be sent from job to job and given other 
duties, such as maintaining 
company vehicles. Although Matos 
employment with the Francis brot
hers was not as continuous as 
Matos claimed, it does appear th
at the only breaks in his em-
ployment were due to Matos leaving on his own. Francis, in 
describing Matos™ employment history with the various compa-
nies owned by the Francis brothers, did not testify to any previ-
ous occasion when Matos was laid off for lack of work. In con-
trast, soon after Matos was successful in obtaining the wages 
and benefits he was entitled to as a union member, he was let 
go because there was no more work for him. As noted above, 
Matos™ layoff occurred at a time when the Respondent was 
increasing the number of employees working on its other union 
job at the Courthouse. Francis™ hearsay testimony that his 
brother Tom told him he was 
laying off key employees from 
that job is contradicted by the Respondent™s own payroll re-
cords. I also note that Francis acknowledged that the Respon-
dent had the right to hire uni
on members directly without going 
through the hiring hall and therefore could even have recalled 
Matos when it needed additional laborers at either the Fortun-
off™s job or the Courthouse. As noted above, the Respondent 
did employ additional laborers on
 these jobs at various times 
after Matos was laid off. 
Francis explanation for not transferring Matos to a nonunion 
job, i.e., that as a union memb
er he could no longer work for 
one of the Respondent™s nonunion companies, is belied by the 
fact that the Respondent carried Matos on the payroll of it™s 
nonunion affiliate, Island Bay, for more than 5 months after he 
joined the Union. Obviously, when it was convenient for the 
Respondent to have a nonunion member work on a union job it 
had no qualms about doing so. Only when that employee as-
serted his right under the contra
ct to receive union wages and 
benefits did the Respondent beco
me religious about adhering to 
the collective-bargaining agreement. It is apparent from the 
above that, had Matos continued to work on the Fortunoff™s job 
at $18 per hour, or even had he accepted the $2.65 proffered as 
full satisfaction of his backpa
y claim, the Respondent would 
have found work for him to do. I thus find that the Respondent 
has not met its burden of proving that Matos would have been 
laid off on October 18 and not th
ereafter recalled even in the 
absence of protected activity. 
Having found that the Acting General Counsel established a 
prima facie case of unlawful mo
tivation and that the Respon-
dent has not met its burden under Wright Line, supra, I find that the Respondent terminated Matos on October 18, and since 
then, has failed and refused to 
reinstate him, because he sought to enforce the terms and conditions of the collective-bargaining 
agreement covering his employment by the Respondent. 
NLRB v. City Disposal Systems, supra; Interboro Contractors, supra. Accord: E. G. Clemente Contracting Corp., 
315 NLRB 606 
(1994); U.S. Dismantlement Corp.,
 298 NLRB 1068 (1990). 
CONCLUSIONS OF LAW 
1. Francis Building Corporation (the Respondent) is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Francis Building Corporation, Francis Brothers Sewer and 
Drainage, Inc. and Island Bay 
Development Company consti-
tute a single employer within the meaning of the Act. 
3. Local 1298, Laborers™ International Union of North Amer-ica is a labor organization within 
the meaning of Section 2(5) of 
the Act. 
4. By discharging Diego Ma
tos on October 18, 1996, and 
thereafter failing and refusing to reinstate him, because he 
sought to enforce th
e collective-bargaini
ng agreement between 
the Respondent and the Union, 
the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged an em-
ployee, it must offer him reinst
atement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15                                                           
 15 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
 FRANCIS BUILDING CORP. 493ORDER The Respondent, Francis Building Corporation, Middle Is-
land, New York, its officers, ag
ents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Discharging, refusing to rein
state, or otherwise retaliating against any employee for seeking to enforce the terms of a col-
lective-bargaining agreement. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Diego 
Matos immediate and full reinstatement to his former job or, if 

that job no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and make him whole for any loss of 
earnings and other benefits suffere
d as a result of the discrimi-
nation against him in the manner set forth in the remedy section 
of the decision. (b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and, within 3 
days thereafter, notify the employee in writing that this has 
been done and that the discharge 
will not be used against him in 
any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in Middle Island, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
16 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
                                                          
 16 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since October 18, 1996. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected 
concerted activities. 
 WE WILL NOT discharge, refuse 
to reinstate, or otherwise 
retaliate against any of you because you seek to enforce the 
terms of a collective-bargaining agreement. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s Order, 
offer Diego Matos full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Diego Matos whole for any loss of earnings 
and other benefits resulting fro
m his discharge, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days of the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Diego Matos, and WE WILL, w
ithin 3 days thereafter, notify 
him in writing that this has been done and that the discharge 

will not be used against him in any way. 
 FRANCIS BUILDING CORPORATION 
 